Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  at line 2 of the claim, the word “to” has been incorrectly deleted such that the limitation reads “configured separate.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	At claim 5, lines 2-3, the claim recites “the one… is greater than that of the one….”  Something cannot be greater than itself.  It is believed that the second recitation of “the one” should read “the other one.”
	Similarly at claim 6, lines 2-3, the claim recites “the one… is less than that of the one….”  Something cannot be less than itself.  It is believed that the second recitation of “the one” should read “the other one.”
Claim 12 recites the limitation "the point" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is believed that Applicant intended to delete this limitation (see deletion of “a predetermined point” in claim 8).  Examination of the claim is based on this interpretation.
Claims 13-16 are rejected since they depend from claim 12.
Claim 17, line 44 recites the limitation “the second tray.”  It is believed Applicant intended this to read “the second tray case.”  Appropriate clarification is required.
Claim 17, lines 43-46 recites the limitation “a transfer of heat… is reduced.”  However, the claim does not indicate an initial condition from which heat transfer is reduced, rendering the metes and bounds of the claim are unclear. For purposes of compact prosecution, the limitation is interpreted such that heat transfer is somehow inhibited.  Appropriate clarification is required.
Claims 18 and 19 are rejected since they depend from claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4-13, 15, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2013/0014536 A1) in view of An et al. (US 2018/0187941 A1).
	As per claim 1, Son et al. disclose a refrigerator comprising:
a storage chamber (Fig. 2, etc.);
a cooler configured to supply cold into the storage chamber (para. 0003, etc.);
a first tray 113 having a first portion of a cell (Figs. 6-7; etc.);
a second tray 125 having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell (Figs. 6-7; etc.);
a liquid supply 170 configured to supply a liquid to the space (Figs. 3, 9);
a driver 140 that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice (Figs. 13, 16, 18; etc.), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell (Figs. 14-15, 17, 19-20; etc.); 
a heater (564, 565) provided adjacent to at least one of the first tray or the second tray (Fig. 25); and wherein the refrigerator further comprises: 
a first tray case 112 supporting the first tray (Fig. 3); and 
a second tray case 121 supporting the second tray (Fig. 3), and
wherein one of the first tray case or the second tray case includes a first region including a through-hole 114 and a second region having a shape corresponding to an associated one of the first portion or the second portion of the cell to support an associated one of the first tray or the second tray (Fig. 3).  Son et al. further discloses do not teach a controller configured to: 
moving the second tray to an ice making position for the ice making process after the liquid is supplied to the cell (second tray is in ice making position in Fig. 10 after liquid is introduced in Fig. 9; paras. 0083-0084; etc.), 
moving the second tray from the ice making position to an ice separation position (Fig. 12) for the ice separation process to separate the ice from the cell after completion of the ice making process (paras. 0085-0087; etc.), and
starting the liquid supply to supply the liquid to the space when the second tray is moved to a water supply position from the ice separation position after the ice separation process is completed (return to Fig. 9; para. 0091), although does not explicitly teach a controller controlling these operations. Son et al. also do not teach a controller configured to 
operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
	An et al. teach an ice maker arrangement comprising a controller configured to 
operate a heater 130 (paras. 0016-0017, 0076, etc. re. controller configured to control the heater) while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state (para. 0084).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use the existing heater of Son et al. to heat the ice to remove bubbles for the same purpose of creating transparent ice using an existing deicing heater (para. 0008, etc.).  It would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also use apply a controller such as that of An et al. to the system of Son et al. to also control the other ice making operations described above for the purpose of automating and implementing the various operations.

	As per claim 2, Son et al. disclose wherein the one of the first tray case or the second tray case is positioned closer to the heater than another one of the first tray case or the second tray case (see Fig. 22, wherein heaters 465 are closer to upper tray than to lower tray).
	As per claim 4, Son et al. further comprising a pusher (162, 261, 262) configured to press the one of the first tray or the second tray, including respective positions of the pusher and the one of the first tray case or the second tray case such that the pusher moves from a first point outside the one of the first tray case or the second tray case to a second point inside the one of the first tray case or the second tray case through the through-hole. Again, Son et al. do not explicitly teach a controller controlling the system operation.  As discussed regarding claim 1, An et al. teach a system controller (paras. 0016-0017).  Again, it would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also use apply a controller such as that of An et al. to the system of Son et al. to also control the other ice making operations described above for the purpose of automating and implementing the various operations.
	As per claim 5, Son et al. disclose wherein a degree of deformation resistance of the one of the first tray case or the second tray case is greater than that of the other one of the first tray or the second tray (see para. 0096 re. lower tray being of deformable material and upper tray may be formed of metal.).
	As per claim 6, Son et al. disclose wherein a degree of restoration of the one of the first tray case or the second tray case is less than that of the one of the first tray or the second tray (again, see para. 0096 re. lower tray being of elastically deformable (and thus restorable – see Figs. 13-15) material and upper tray may be formed of metal). 
	As per claim 7, Son et al. disclose wherein the first region is located closer to the heater than the second region (see Fig. 22, wherein heaters 465 are closer to upper tray than to lower tray).
	As per claim 8, Son et al. disclose wherein the one of the first tray case or the second tray case includes a first section supporting the one of the first tray or the second tray (section 112 provides support to the first tray 113), and a second section 111 extending (up and down) from the first section (Fig. 3).
	As per claim 9, Son et al. disclose wherein the first section 112 includes the first region and the second region (Fig. 3; see discussion of claim 1 regarding the first and second regions).
	As per claim 10, Son et al. disclose wherein the second section 111 includes a first segment extending from the first section in a horizontal direction (segment that extends out toward tray part 112) and a second segment extending in a downward direction with respect to a horizontal line passing through a center of the cell (lower part of mounting section 111 extends downward (Fig. 3).


    PNG
    media_image1.png
    469
    447
    media_image1.png
    Greyscale


	As per claim 11, Son et al. disclose wherein the second section 111 extends in a direction away from one of the first portion or the second portion of the cell included in the other one the first or the second trays (extends away from the cell area toward the wall mount and upward at mounting part of 111 (Fig. 3)).
	As per claim 12, Son et al. disclose wherein the second section includes a first part extending from [the point] (see rejection under 35 U.S.C. 112(b) regarding “the point”) in a horizontal direction (section of 111 leading from 112 back to wall mount portion of 111) and second and third parts formed to be branched from the first part (upward and downward mounting sections of 111 branch from the first section).
	As per claim 13, Son et al. do not teach wherein a length of the third part is greater than that of the second part. However, the relative lengths of the upper and lower mounting parts of section 111 are considered mere mechanical expedients. Such design considerations include a finite number of alternatives (the length of the third part is either greater, equal to, or less than that of the second part) that would have been obvious to try to one of ordinary skill in the art at the effective filing date of the application for the purpose of establishing the sturdiest mounting support of the ice tray assembly.
	As per claim 15, Son et al. disclose wherein the third part extends in a direction (downward) different from that of the first part (horizontally).
	As per claim 17, a refrigerator comprising:
a storage chamber (Fig. 2, etc.);
a cooler configured to supply cold into the storage chamber (para. 0003, etc.);
a first tray 113 having a first portion of a cell (Figs. 6-7; etc.);
a second tray 125 having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell (Figs. 6-7; etc.);
a liquid supply 170 configured to supply a liquid to the space (Figs. 3, 9);
a heater (564, 565) provided adjacent to at least one of the first tray or the second tray (Fig. 25);
and wherein the refrigerator further comprises: 
a first tray case 112 supporting the first tray (Fig. 3); and 
a second tray case 121 supporting the second tray (Fig. 3),
one of the first tray or the second tray is positioned closer to the heater than another one of the first tray or the second tray is (see Fig. 22, wherein heaters 465 are closer to upper tray than to lower tray), and one of the first tray case or the second tray case includes: 
a first section supporting an associated one of the first tray or the second tray (section 112 provides support to the first tray 113), and a second section 111 extending (up and down) from the first section (Fig. 3) such that a transfer of heat from the heater 161 to the one of the first tray case or the second tray and to one of the first portion or the second portion of the cell included in the other one of the first tray or the second tray is reduced (see rejection under 35 U.S.C. 112(b), above; note that the material associated with 113 implicitly has some degree of thermal resistance that reduces the amount of heat transfer that reaches the ice).
Son et al. do not teach a controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
	An et al. teach an ice maker arrangement comprising a controller configured to 
operate a heater 130 (paras. 0016-0017, 0076, etc. re. controller configured to control the heater) while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state (para. 0084).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use the existing heater of Son et al. to heat the ice to remove bubbles for the same purpose of creating transparent ice using an existing deicing heater (para. 0008, etc.).  
	As per claim 18, wherein at least a portion of the second section extends in a direction away from the one of the first portion or the second portions of the cell included in the other one of the other first tray or the second tray.
	As per claim 19, wherein the second section comprises a portion extending from the first section in a horizontal direction and another portion extending in a downward direction with respect to a horizontal line passing through a center of the cell.
	As per claim 20, a refrigerator comprising:
a storage chamber (Fig. 2, etc.);
a cooler configured to supply cold into the storage chamber (para. 0003, etc.);
a first tray 113 having a first portion of a cell (Figs. 6-7; etc.);
a second tray 125 having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell (Figs. 6-7; etc.);
a liquid supply 170 configured to supply a liquid to the space of the cell (Figs. 3, 9);
a heater (564, 565) provided adjacent to at least one of the first tray or the second tray (Fig. 25); and wherein the refrigerator further comprises: 
a first tray case 112 supporting the first tray (Fig. 3); and 
a second tray case 121 supporting the second tray (Fig. 3), and
wherein one of the first tray case or the second tray case includes a first region including a through-hole 114 and a second region having a shape corresponding to an associated one of the first portion or the second portion of the cell to support an associated one of the first tray or the second tray (Fig. 3).  
Son et al. also do not teach a controller configured to operate the heater while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state.
	An et al. teach an ice maker arrangement comprising a controller configured to 
operate a heater 130 (paras. 0016-0017, 0076, etc. re. controller configured to control the heater) while the ice is being formed so that gas bubbles dissolved in the liquid within the cell move from a portion of space where the liquid that has phase-changed into the ice to another portion of the space where the liquid is in a fluid state (para. 0084).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use the existing heater of Son et al. to heat the ice to remove bubbles for the same purpose of creating transparent ice using an existing deicing heater (para. 0008, etc.).  
	As per claim 21, Son et al. further comprising a pusher (162, 261, 262) configured to press the one of the first tray or the second tray, including respective positions of the pusher and the one of the first tray case or the second tray case such that the pusher moves from a first point outside the one of the first tray case or the second tray case to a second point inside the one of the first tray case or the second tray case through the through-hole. Again, Son et al. do not explicitly teach a controller controlling the system operation.  As discussed regarding claim 20, An et al. teach a system controller (paras. 0016-0017).  Again, it would further have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also use apply a controller such as that of An et al. to the system of Son et al. to also control the other ice making operations described above for the purpose of automating and implementing the various operations.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Lee et al. (US 2013/0327074 A1) teach an alternative icemaking machine comprising a similar ice-forming, separating, and heating arrangement (Fig. 3, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763